478 So. 2d 117 (1985)
FEDERATION OF PUBLIC EMPLOYEES, DISTRICT NO. 1, PACIFIC COAST DISTRICT, M.E.B.A., AFLCIO, Appellant,
v.
PUBLIC EMPLOYEES RELATIONS COMMISSION and Clerk of the Circuit and County Courts of the Seventeenth Judicial Circuit of Broward County, Appellees.
No. 84-2531.
District Court of Appeal of Florida, Fourth District.
November 13, 1985.
Gilbert Carrillo of Manners, Tucker, Carrillo & Damoorgian, P.A., Miami, for appellant.
*118 Dana M. Wiehle, Staff Atty., Tallahassee, for appellee-Public Employees Relations Com'n.
Joseph A. Caldwell of Muller, Mintz, Kornreich, Caldwell, Casey, Crosland & Bramnick, P.A., Miami, for appellee-Clerk of the Circuit and County Courts of the Seventeenth Judicial Circuit of Broward County.
Fred W. Baggett and Cynthia B. Miller of Roberts, Baggett, LaFace & Richard, Tallahassee, for amicus curiae, Florida Ass'n of Court Clerks.
PER CURIAM.
Appellant filed a petition with the Public Employees Relations Commission seeking approval and certification of the Federation as the collective bargaining representative for a unit of public employees, to-wit: the deputy clerks of the Circuit Court of the Seventeenth Judicial Circuit. After an evidentiary hearing, the Hearing Officer recommended the petition be dismissed. From an order of the Commission adopting the Hearing Officer's recommendation and dismissing the petition, appellant has perfected this appeal.
The Hearing Officer, the Commission and appellee relied upon the case of Murphy v. Mack, 358 So. 2d 822 (Fla. 1978), which held that, although the sheriff is a public employer under Florida law, deputy sheriffs are not public employees  they are appointed pursuant to section 30.07, Florida Statutes (1975). Therefore, deputy sheriffs are not governed by the provisions of Chapter 447, Florida Statutes (1975). The ratio decidendi of that case is entirely applicable to deputy clerks of the circuit court. They are appointed by the clerk to act for him and are not public employees in the statutory sense used in Chapter 447, Florida Statutes.
Accordingly, we affirm the decision of the Public Employees Relations Commission on authority of Murphy v. Mack.
DOWNEY, GLICKSTEIN and WALDEN JJ., concur.